UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    JORDAN GLOGAU,
               Plaintiff
         v.                                                 Civil Action No. 20-2803 (CKK)
    UNITED STATES,
               Defendant


                                    MEMORANDUM OPINION
                                       (December 4, 2020)

        Plaintiff Jordan Glogau, appearing pro se, brings this action seeking, among other things,

to “void” the 2016 presidential election, bar President Donald J. Trump and Vice President

Michael R. Pence from running for public office, put the United States government into

receivership, and void all laws, treaties, and appointments undertaken during President Trump’s

tenure in office. The Court shall DISMISS the Complaint for the reasons set forth below.

                                          I. BACKGROUND

        Plaintiff sues the United States government. 1 See Compl. § IV. Plaintiff claims that the

presidential election in 2016 was a “Coup d’etat by the Russian Government” and therefore

should be “voided.” Id. § V. In addition to “annulling” the results of the 2016 presidential

election, id. § I, Plaintiff asks the Court to:

        •     Install “the Speaker of the House as the temporary President,” id. § I;

        •     Put the United States government “into receivership under Chapter 9 of the
              Bankruptcy Code,” id.;


1
 Plaintiff also suggests that his lawsuit is against President Barack Obama and Senator Mitch
McConnell, but indicates that those individuals are “stand-ins for the Federal Government as a
whole, not individuals.” Compl. § VII; see also id. § IV (“The Federal Government is the
defendant[.]”). Accordingly, the Court construes Plaintiff’s Complaint as a suit against the
United States.
                                                   1
       •   Give “[President] Trump, his running mate, his children, his siblings and their estates
           full pardons,” id.;

       •   Mandate that “[President] Trump and [Vice President] Pence agree not to run and/or
           enter into public office[,]” id.; and

       •   Vacate “all executive orders, laws, treaties, and appointments done by [President
           Trump’s] administration . . . including the two recent Supreme Court appointees,” id.

Plaintiff’s claims appear to be based on his belief that such actions are necessary because “[o]ur

Country is in the middle of turmoil” and in a “state of collapse and disrepair.” Id. §§ I, XI. In

addition, Plaintiff indicates that “one major reason” for his lawsuit is “the totally unfair tax law

that burdens high tax states like New York and California.” Id. § I. Plaintiff appears to be a

resident of New York. See Compl. (caption).

       Plaintiff notes that he previously filed a lawsuit in the U.S. District Court for the

Southern District of New York in which he “attempted to sue Donald Trump for treason.”

Compl. § V. That action was dismissed by the court sua sponte for lack of subject matter

jurisdiction, as the Court concluded that Plaintiff did not have standing to sue. See Order of

Dismissal, ECF No. 4, Glogau v. Trump et al., 17-CV-2376 (CM) (S.D.N.Y.). In the present

action, Plaintiff contends that “the whole idea of standing only makes sense when we’re talking

about normal circumstances. This is NOT the present circumstance, this is an emergency.”

Compl. § VI. Plaintiff then lists a number of parties that “can join the suit” if “needed for

standing” including, among others, former presidents of the United States, members of President

Trump’s family; and active and retired military generals. Id.

                                     II. LEGAL STANDARD

       As courts of limited jurisdiction, federal courts must assure themselves of jurisdiction

over any controversy they hear. See Noel Canning v. NLRB, 705 F.3d 490, 496 (D.C. Cir. 2013).

For that reason, doubts about “subject matter jurisdiction may be raised at any time, even by the

                                                  2
court sua sponte.” Jerez v. Republic of Cuba, 777 F. Supp. 2d 6, 15 (D.D.C. 2011); see also G.

Keys PC/Logis NP v. Pope, 630 F. Supp. 2d 13, 15 (D.D.C.2009) (“When it perceives that

subject matter jurisdiction is in question, the Court should address the issue sua sponte.”). “If the

court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.” Fed. R. Civ. P. 12(h)(3). “Subject-matter jurisdiction can never be waived or forfeited.”

Gonzalez v. Thaler, 565 U.S. 134, 141 (2012).

       Although the Court must liberally construe pro see complaints, see United States v.

Byfield, 391 F.3d 277, 281 (D.C. Cir. 2004), a pro se plaintiff must still meet his burden of

proving that the Court has subject matter jurisdiction over the claims. See, e.g., Glaviano v. JP

Morgan Chase Bank, N.A., 2013 WL 6823122, at *2 (D.D.C. Dec. 27, 2013) (dismissing pro se

complaint for lack of subject matter jurisdiction); Caldwell v. Kagan,777 F.Supp.2d 177, 178-79

(D.D.C. 2011) (sua sponte dismissing pro se complaint for lack of subject matter jurisdiction

under Rule 12(h)(3)).

                                        III. DISCUSSION

       Plaintiff’s Complaint must be dismissed for lack of jurisdiction. See Fed. R. Civ. P.

12(h)(3). “Federal courts . . . possess only that power authorized by Constitution and statute” and

it is “presumed that a cause lies outside this limited jurisdiction.” Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). Plaintiff’s Complaint plainly falls

outside the Court’s limited jurisdiction.

       First, under the doctrine of sovereign immunity, the United States may be sued only upon

consent, which must be clear and unequivocal. United States v. Mitchell, 445 U.S. 535, 538

(1980) (citation omitted). A waiver of sovereign immunity “must be unequivocally expressed in

statutory text, and [it cannot] be implied.” Lane v. Pena, 518 U.S. 187, 192 (1996) (citations



                                                  3
omitted). “Therefore, absent a congressional waiver of sovereign immunity, federal courts do not

have jurisdiction to entertain a suit against the United States.” Goldstein v. United States, 2003

WL 24108182, at *2 (D.D.C. Apr. 23, 2020) (dismissing pro se suit against the United States).

Plaintiff bears the burden of establishing that sovereign immunity has been abrogated. See

Jackson v. Bush, 448 F. Supp. 2d 198, 200 (D.D.C. 2006). Here, Plaintiff offers no basis in the

Complaint to identify any waiver of sovereign immunity. See, e.g., Griffin v. United States, 2019

WL 4644022, at *2 (D.D.C. Sept. 24, 2019) (concluding that Court lacked subject matter

jurisdiction where pro se plaintiffs failed to “identify a statute expressly waiving immunity”).

Accordingly, the Court lacks jurisdiction to consider Plaintiff’s claims against the United States.

        In addition, Plaintiff lacks standing. 2 To establish the “irreducible constitutional

minimum of standing,” a plaintiff must show that (1) he has suffered “an invasion of a legally

protected interest which is (a) concrete and particularized, and (b) actual and imminent, not

conjectural or hypothetical”; (2) his injury is “fairly . . .[t]race[able] to the challenged action of

the defendant”; and (3) “it must be likely . . . that the injury will be redressed by a favorable

decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992) (internal quotation marks

and citations omitted). The party bringing the action has the burden to establish his standing. Id.

If a plaintiff lacks standing, a federal court has no subject matter jurisdiction.

        Here, Plaintiff has failed to articulate any “concrete and particularized” and “actual and

imminent” injury he has suffered or will suffer because of the results of the 2016 presidential

election and the other actions of which he complains. Plaintiff must demonstrate that he

“personally has been injured,” not that “injury has been suffered by other, unidentified members



2
  Plaintiff appears to concede that he lacks standing to sue, and instead resorts to listing others
who “can join the suit” if “OTHER parties are needed for standing.” See Compl. § V. None of
those listed are parties to the suit.
                                                   4
of the class to which [he] belongs.” Wilson v. Geithner, 968 F. Supp. 2d 275, 279 (D.D.C. 2013)

(emphasis added) (citations and quotation marks omitted). At most, Plaintiff articulates “general

grievances” based on his view of the state of the country. See, e.g., Compl. §§ I (noting the

“totally unfair tax law that burdens high tax states like New York and California”); VIII (alleging

“sabotage of the USPS” as a “blatant attempt to sway the election”); XI (“Our Country is in the

middle of turmoil”). But it is axiomatic that “a plaintiff raising only a generally available

grievance about government—claiming only harm to his and every citizen's interest in proper

application of the Constitution and laws, and seeking relief that no more directly and tangibly

benefits him than it does the public at large” lacks standing. Lujan, 504 U.S. at 573-74. Because

Plaintiff fails to allege any injury beyond a “generalized grievance,” Plaintiff lacks standing to

bring this suit and the Court cannot exercise jurisdiction over his claims. 3

       Although subject matter dismissals generally are without prejudice, a dismissal with

prejudice is warranted upon determining that “the allegation of other facts consistent with the

challenged pleading could not possibly cure the deficiency.” Jarrell v. United States Postal

Serv., 753 F.2d 1088, 1091 (D.C. Cir. 1985). The Court finds that no additional facts could cure

the deficiencies of Plaintiff’s Complaint. Dismissal with prejudice is warranted.

                                        IV. CONCLUSION

       For the foregoing reasons, the Court shall dismiss Plaintiff’s Complaint for lack of

subject matter jurisdiction. An appropriate Order accompanies this Memorandum Opinion.

                                                            /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge


3
  Plaintiff suggests that the constitutional doctrine of “standing” does not apply in “emergency”
situations. See Compl. § VI. That is incorrect. “Subject-matter jurisdiction can never be waived
or forfeited.” Gonzalez, 565 U.S. at 141.
                                                  5